4



                                                                  1lY6




    OFFICE OF THE AlTORNEY        GENERAL   OF TEXAS
                         AUSTIN




Bonorablr Roy 8. Loventhal
ahairman,Llvostook Sanitary aomthfbi0n
W. T. Waggoner Building
Fort Worth, Tozao
Dear Sir:




                                     thni* $1 the Aotr of the
                                           SS, p. 1SS (Vernon~a




                     rov~sloae or ArtidLe 686, Ravised airi1
                     QSS, as mended, the State Board of Qon-
                      rcmponolb/lityat aotlng au oustodt6n
                 wonal property of the State.
           Artids 006, Rsrlsed Clvll Statutsr; 1925, reada ae
follows:
Honorable   Roy 3. Lorenthel, Pa&e Ei

           "All property belonging        to tha State,   eltu-
     .ated_in  the   olty    of Austin, in  any department,
      poam or offios of the State, *hen it ehall be-
      lane unfit for owe or shall be no longer Maded,
      shall be plsosd in the haude of the Board of Con-
      trol, end thr Boar& shall sell euoh property at
      publla au&ion after adtartlelngit for not lees
      than five says In two wwepapere, published in
      the aity of Austin.        Th&q@!wy rroa tha Salk of
      luah property,      lees the qmxer of adrsrtlelng
      end lelllng, shall be deposited        in the Stat0
      Trsaaury to the orsdlt of the gennaralravanuo
      mud. The Soar& shall make a wrltten           report to
      the Coqtmllar after eaah sale, showing the
      artloles receirsd, each artlole sold* to who&j
      sol& end the 2rias reeeivml.~
             On AU@St 10, 1939, our Opinion Ipo.0-LL6S *IS ap-
proved and furnishedRonormble f. I¶.Raeeo, Exxsautlve Head
of the Livestook Sanitary    Comnies~oa, an& In that opinion
wa held that    there was no authority, orpreee DC lm@llrd,au-
tborlelnp:   the a06d8810n  to es11 eurglus dip. We saeloeo a
oopy et the o?lnlonfor your oonelderatloa.
           Xe therefore     respaotfally     edrlee that year dqmrt-
mtmt does not have autborlty        to turnteh eur ltu dip to the
State Ikpsrlmsnt   Station,     02 to otherwlrs     d f)epcue of it other
than in ompllanoe with hrtfole           666, aupn      whloh umld ra-
qulre that it be returna& to the Board of hontnrl.
                                               Yours wry    tm1.y